 Exhibit 10.23


STOCK UNIT MASTER AGREEMENT


THIS MASTER AGREEMENT, made as of [....], between Mettler-Toledo International
Inc., a Delaware corporation (the “Company”), and the employee listed below
(the “Grantee”).


WHEREAS, the Company has adopted the 2013 Equity Incentive Plan (the “Plan”) in
order to provide additional incentive to certain employees and directors of the
Company and its Subsidiaries; and the Committee has determined it may grant to
the Grantee an Award of Stock Units as provided herein to encourage the
Grantee’s efforts toward the continuing success of the Company and its
Subsidiaries.


NOW, THEREFORE, the parties hereto agree as follows:


1. Grant of Stock Units. From time to time, the Company may grant to the Grantee
one or more awards of Stock Units (the “Awards”). Each individual grant will be
described in a grant notice (the "Grant Notice"), which will specify the
respective date of grant and number of Shares subject to the Award, as well as
any terms relating to the Award that differ from this Master Agreement. The form
of Grant Notice will be as specified by the Company from time to time, and may
be delivered in paper or electronic form. The Grantee may or may not be required
to acknowledge a Grant Notice in the Company's discretion.


This Master Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Master Agreement shall have the same
definitions as set forth in the Plan.


2. No Ownership of Shares Until Vesting. At all times until Shares are actually
transferred upon vesting in the manner provided in Sections 3 or 5 hereof or any
Grant Notice, the Award remains an unfunded, unsecured promise to deliver shares
in the future. Ownership of the Shares relating to Stock Units will not pass to
Grantee until such vesting.


3. Vesting Generally. Except as provided in Sections 4 and 5 hereof or any
individual Grant Notice, 20% of the number of Shares relating to Stock Units
(rounded down to the nearest whole Share, if necessary) shall vest on each of
the first five anniversaries of the date of grant.


4. Effect of Termination of Employment. If the Grantee’s employment ends for any
reason, including as a result of the Grantee’s death, retirement or Disability,
or if the Grantee is terminated with or without Cause, all Shares relating to
Stock Units which have not become vested shall be forfeited and shall revert to
the Company as of the date of such termination.


5. Effect of Change in Control. If your employment is terminated without Cause
or if you resign for "Good Reason", in each case within 24 months following a
Change in Control, all Shares relating to Stock Units outstanding on the date of
such Change in Control shall vest, and ownership of such Shares shall pass to
Grantee, immediately. "Good Reason" means (i) a material reduction or change in
your position, authority, duties or responsibilities as in effect immediately
prior to the Change in Control, (ii) a material reduction in your target cash
compensation or average annual equity grant over the three years prior to the
Change in Control, or (iii) a material change in the geographic location at
which you are required to perform services for the Company.


6. Book-Entry Shares. Evidence of book-entry Shares or, if requested by the
Grantee, one or more stock certificates, shall be provided to the Grantee as
soon as practicable following the respective vesting dates free of all
restrictions hereunder.


7. Dividends and Voting Rights. As of the date on which Shares relating to Stock
Units have vested pursuant to Section 3 or 5 hereof or any individual Grant
Notice, the Grantee shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto.


8. No Right to Continued Employment. Nothing in this Master Agreement, the Plan
or any Grant Notice shall interfere with or limit in any way the right of the
Company or its Subsidiaries to terminate the Grantee’s


    

--------------------------------------------------------------------------------

 Exhibit 10.23


employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a board
member.


9. Withholding of Taxes. Prior to the delivery to the Grantee (or the Grantee’s
estate, if applicable) of a stock certificate or evidence of book-entry Shares
for Shares relating to Stock Units that have vested, the Grantee shall pay to
the Company the federal, state and local income taxes and other amounts as may
be required by law to be withheld by the Company (the “Withholding Taxes”) with
respect to such Shares. By executing and returning this Master Agreement, the
Grantee shall be deemed to elect to have the Company withhold a portion of such
Shares having an aggregate Fair Market Value equal to the Withholding Taxes in
satisfaction of the Withholding Taxes, such election to continue in effect until
the Grantee notifies the Company before such delivery that the Grantee shall
satisfy such obligation in cash, in which event the Company shall not withhold a
portion of such Shares as otherwise provided in this Section 9.


10. Grantee Bound by the Plan. The Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.
Grantee also acknowledges receipt of the plan materials, as prepared by the
Company and as may be amended or supplemented from time to time, and expressly
consents to the collection and processing of personal data as described in the
material.


11. Modification of Master Agreement; Severability. This Master Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto. Should
any provision of this Master Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Master Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


12. Successors in Interest; Non-Transferability. This Master Agreement and any
Grant Notice shall inure to the benefit of and be binding upon any successor to
the Company and the Grantee’s legal representatives in the event of Grantee’s
death. All obligations imposed upon the Grantee and all rights granted to the
Company under this Master Agreement and any Grant Notice shall be binding upon
the Grantee’s heirs, executors, administrators and successors. No rights under
any Stock Unit Award may be sold, assigned, transferred or otherwise disposed
of, nor may they be pledged or otherwise hypothecated.


13. Governing Law; Dispute Resolution. The validity, interpretation,
construction and performance of this Master Agreement and any Grant Notice shall
be governed by the laws of the State of Delaware without giving effect to the
conflicts of laws principles thereof. Any dispute or disagreement which may
arise under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Master Agreement or any Grant Notice shall
be determined by the Committee. Any determination made hereunder shall be final,
binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.


14. Entire Agreement. This Master Agreement, the terms and conditions of the
Plan, and any Grant Notice constitute the entire understanding between the
Grantee and the Company and its Subsidiaries, and supersede all other
agreements, whether written or oral, with respect to any Award.


15. Counterparts. This Master Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same agreement.
Mettler-Toledo International Inc.


By:    Head Human Resources
        
___________________________________






GRANTEE


 

[Name of Grantee]


    